                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE – COURTROOM 3B

 Case #: 3:20-cr-21                                                        Date: March 3, 2020

          United States of America           vs.   Anming Hu

   3UHVHQW%HIRUH Honorable Debra C. Poplin, United States Magistrate Judge



   &RXUWURRP'HSXW\                   Court Reporter                 /DZ&OHUN
   Rachel Stone                        DCR                             Jimmy Snodgrass


   Asst. U.SAtty V                  3UREDWLRQ2IILFHU V            $WW\ V IRU'HIHQGDQW V 
   Casey Arrowood                      Travis Worthington              Phil Lomonaco
   Frank Dale, Jr.                     Corey Miller




   2WKHUV3UHVHQW



   3URFHHGLQJV
   Arraignment and Detention Hearing held. The defendant confirmed through counsel no
   interpreter was needed. Defendant advised of his rights, and the charges alleged in the
   indictment. Witnesses called, and exhibits filed with the Court. Proffer and argument heard by
   counsel. The Court took this matter under advisement.



Dates set at this hearing:                                                     DHDGOLQHV set at this hearing:
✔ Jury Trial: May 5, 2020 at 9:00 a.m.                                         Discovery DDL: March 10
                                                                               ✔
✔ Pretrial Conf.: April 16, 2020 at 1:30 p.m.                                  ✔ Motion Cut-Off:
                                                                                                    March 31
  Detention Hrng.:                                                             ✔
                                                                               Response to MWQV April 14
  0RWLRQ+UQJ                                                                 ✔ 5HFLSURFDO'LVF April 16
  6WDWXV&RQI                                                                 ✔ 3OHD''/April
                                                                                                  16

         ✔   'HIHQGDQWUHPDQGHGWRFXVWRG\        Defendant released on Order Setting Conditions ofRelease.

7LPH 10:00 a.m.         WR 11:15 a.m.

             ,
             Rachel Stone       'HSXW\&OHUN&(57,)<WKHRIILFLDOUHFRUGRIWKLVSURFHHGLQJLVDQDXGLRILOH
Case 3:20-cr-00021-TAV-DCP
          .QR['&5B 3-20-cr-21 Document    10 Filed 03/03/20
                                     B 20200303        B 083823Page 1 of 1 PageID #: 44
